UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6056



LAWRENCE CRAWFORD,

                                               Plaintiff - Appellant,

          versus


ATTORNEY GENERAL’S OFFICE OF SOUTH CAROLINA;
JOHN MEADORS; W. BARNEY GIESE; RONALD W. MOAK;
JOEL SEXTON, Dr.; JANICE E. ROSS,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(0:06-cv-00908-TLW)


Submitted:   April 19, 2007                 Decided:   April 25, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Crawford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lawrence Crawford appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his   42   U.S.C.   §   1983   (2000)     complaint   under   28   U.S.C.

§ 1915(e)(2)(B) (2000).    We have reviewed the record and find that

this appeal is frivolous.      Accordingly, we dismiss the appeal for

the reasons stated by the district court. Crawford v. Att’y Gen.’s

Office of SC, No. 0:06-cv-00908-TLW (D.S.C. Dec. 19, 2006).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               DISMISSED




                                  - 2 -